ON PETITION FOR REHEARING.
AILSHIE, Presiding J.
A petition for rehearing has been filed in this ease. The principal complaint made by the petitioner is against the order of this court fixing 1904 as the date from which the plaintiff’s right to the use of water for 40 acres of his land should attach, and 1905 as the date for 37 acres, and in ordering water turned out of the canal to supply such use.
That particular part of the opinion of the court as originally announced is as follows: “The plaintiff’s priority to the use of water in the ditch will date as of 1904 for 40 acres, and as of 1905 for the remaining 37 acres under cultivation, and will take precedence over rental applications made subsequent to those dates.” An examination of the original opinion will disclose that the court, among other things, said: “We think that justice will be accomplished between the parties .... by the entry of a judgment requiring defendant to deliver water to the plaintiff .... so long as there is a surplus in the canal over the amount required _to satisfy the lawful requirements of users whose rights attached prior to the plaintiff’s.” This is followed by the statement as to the times from which plaintiff may date his priorities, viz., “plaintiff’s priority to the use of water in the ditch will date as of 1904 *777for 40 acres and as of 1905 for the remaining 37 acres under cultivation, and will take precedence over rental applications made subsequent to those dates. ’ ’ Now, it is at once apparent from the original opinion that the plaintiff will not be entitled to any live water direct from the canal unless there is “ a surplus in the canal over the amount required to satisfy the lawful requirements of users whose rights attached prior to the plaintiff’s”; that is, prior to 1904 for 40 acres and 1905 for 37 acres. When there is not a surplus in the canal the plaintiff will be confined to waste water from the Wilson orchard waste ditch from which he had formerly received water. On the other hand, there can be no reasonable objection to, and no injustice can be worked by, allowing plaintiff to have live water from the canal in preference to persons who made application for the use of water subsequent to the dates on which the plaintiff began to receive water from the canal company and paid his water rentals therefor.
The petition does not present any new question, and, indeed, the question it raises has been fully covered, we think, in the original opinion. The petition is denied.
Sullivan, J., concurs.